Opinion by

Greene, J.
Assumpsit on promissory note. Judgment for the plaintiff
D. Rorer, for plaintiff in error.
Grimes and Starr, for defendant.
The only error complained of is that the clerk assessed damages. It appears that the ¡parties submitted the eause to the court and it being adjudged that the plaintiff was entitled to recover on the note, the court ordered the clerk to assess damages. In this proceeding we think there is no error. The record denotes an agreement of the parties to submit the facts in the case to the court. This is authorized by .statute. E.ev. Stat. 470, § 9. 'The court decided the question at issue and directed a computation of damages. This having been done under direction of the judge, by his clerk, was virtually the action of the court, and is all the statute requires. Judgment affirmed.